Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 5, 2003, which ruled that claimant was in*952eligible to receive unemployment insurance benefits because he was not available for employment.
To be eligible to receive unemployment insurance benefits, a claimant must be ready, willing and able to work in his or her usual employment (see Labor Law § 591 [2]). Claimant asserted at the time that he filed for unemployment insurance benefits and at the hearing that he was unable to return to work as a correction officer due to his current medical condition of depression and anxiety resulting from this employment. Thus, substantial evidence supports the Unemployment Insurance Appeal Board’s decision finding claimant ineligible for benefits because he was unavailable for employment (see Matter of Messinger [Commissioner of Labor], 293 AD2d 903 [2002]; Matter of Kaminski [Sweeney], 233 AD2d 737 [1996]). We are unpersuaded by claimant’s contention that when he applied for unemployment insurance benefits no accommodation was made for his disability and he was treated unfairly.
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.